Champlin, J.
This case comes before us upon a demurrer filed by the first three named defendants to the bill of complaint for want of equity.
The bill was filed for the purpose of setting aside a certain deed to James Carney, and for a reconveyance of certain *383premises situated in the city of Detroit, made by the complainant while she was the widow Murphy, and under an engagement of marriage to James Carney. We are not prepared to say that the bill of complaint makes no case for equitable relief, but, on the contrary, we think the facts and circumstances set forth in the bill of complaint are such as ought to be answered unto. We shall therefore reverse the •decree of the court below dismissing the bill of complaint, and leave will be granted to the defendants who joined in the •demurrer to answer in twenty days.
The complainant will recover her costs in this Court, and the record will be remanded to the court below for further proceedings.
The other Justices concurred.